UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2342


XIAOPING YAO,

                Plaintiff - Appellant,

          v.

VISA INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-01181-LO-TCB)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xiaoping Yao, Appellant Pro Se. Katherine Anne Goetzl, Lindsey
Hager  McGinnis,   LITTLER  MENDELSON, Washington,  D.C.,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Xiaoping   Yao    appeals     the   district       court’s   order

granting summary judgment in favor of his former employer, Visa

Inc., and dismissing his claim pursuant to 42 U.S.C. §§ 2000e-

2000e-17   (2006).     We   have   reviewed    the   record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Yao v. Visa Inc., No. 1:08-cv-01181-LO-

TCB (E.D. Va. Nov. 6, 2009)            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2